Title: Thomas Jefferson to William Bentley, 28 December 1815
From: Jefferson, Thomas
To: Bentley, William


          
            Dear Sir
             Monticello Dec. 28. 15
          
          At the date of your letter of Oct. 30. I had just left home on a journey from which I am recently returned. I had many years ago understood that Professor Ebeling was engaged in a geographical work which would comprehend the US. and indeed I expected it was finished and published. I am glad to learn that his candor and discrimination have been sufficient to guard him against trusting the libel of Dr Morse on this state. I wish it were in my power to give him the aid you ask. but it is not. the whole forenoon with me is engrossed by a correspondence too extensive and laborious for my age. health, habit, and necessary attention to my farms require me then to be on horseback until a late dinner, and the society of my family and friends, with some reading furnish the necessary relaxations of the rest of the day. add to this that the cession of my library to Congress has left me without materials for such an undertaking. I wish the part of his work which gives the geography of this country may be translated and published, that ourselves and the world may at length have something like a dispassionate account of these states. poor human nature! when we are obliged to appeal for the truth of mere facts from an eye-witness to one who has whose faculties for discovering it are only an honest candor and caution in sifting the grain from it’s chaff!
          The Professor’s history of Hamburg is doubtless interesting and instructive, and valuable as a corrective of the false information we derive from newspapers. I should read it with pleasure; but I fear it’s transportation and return would expose it to too much risk. notwithstanding all the French and British atrocities, which will for ever disgrace the present aera of history; their shameless prostration of all the laws of morality which constitute the security, the peace and comfort of man, notwithstanding the waste of human life, and measure of human suffering which they have inflicted on the world, nations hitherto in slavery, have descried, thro’ all this bloody mist, a glimmering of their own rights have dared to open their eyes, and to see that their own power & their own will suffice for their emancipation. their tyrants must now give them more moderate forms of government, and they seem now to be sensible of this themselves. instead of the parricide treason of Bonaparte in employing the means confided to him as a republican magistrate to the overthrow of that republic, and establishment of a military despotism in himself & his descendants, to the subversion of the neighboring governments, and erection of thrones for his brothers, his sisters and sycophants, had he honestly employed that power in the establishment & support of the freedom of his own country, there is not a nation in Europe which would not at this day have had a more rational government, one in which the will of the people should have had a moderating and salutary influence. the work will now be longer, will swell more rivers with blood, produce more sufferings & more crimes. but it will be consummated. and that it may be, will be the theme of my constant prayers, while I shall remain in the earth beneath, or in the heavens above. to these I add sincere wishes for your own health & happiness.
          Th: Jefferson
        